FILED
                            NOT FOR PUBLICATION                             DEC 03 2009

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-30284

              Plaintiff - Appellee,              D.C. No. 3:06-cr-00272-BR

  v.
                                                 MEMORANDUM *
CLIFFORD J. BRIGHAM,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                           Submitted November 6, 2009 **
                                 Portland, Oregon

Before: FISHER and PAEZ, Circuit Judges, and FOGEL, *** District Judge.

       Clifford J. Brigham appeals his conviction on thirteen counts of wire fraud

under 18 U.S.C. § 1343 (Counts 1-12, 14), four counts of mail fraud under 18


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Jeremy D. Fogel, United States District Judge for the
Northern District of California, sitting by designation.
U.S.C. § 1341 (Counts 15-18), and three counts of money laundering under 18

U.S.C. § 1957 (Counts 21-23). Brigham preserved a sufficiency challenge on

Counts 12, 14 and 21-23. Accordingly, we review de novo the sufficiency of the

evidence to support a conviction on those counts. United States v. Salman, 531
F.3d 1007, 1010 (9th Cir. 2008). Brigham failed to preserve challenges on the

remaining charges, and thus this court will reverse only if it finds plain error.

United States v. Ross, 338 F.3d 1054, 1057 (9th Cir. 2003) (per curiam). We

affirm.

      Brigham’s attack on the credibility of the government’s witnesses is without

merit. See United States v. Tam, 240 F.3d 797, 806 (9th Cir. 2001) (“Absent facial

incredibility, it is not our role to question the jury's assessment of witness

credibility.”); United States v. Yossunthorn, 167 F.3d 1267, 1270 (9th Cir. 1999)

(explaining that credibility of a witness “is a question for the jury unreviewable on

appeal”). Upon review of the record, we conclude that the evidence was sufficient

to support a jury conviction finding Brigham guilty of wire fraud, mail fraud and

money laundering.

      AFFIRMED.